Title: II. To Le politique hollandais, 22 January 1782
From: Adams, John
To: Politique hollandais (newspaper)




22 January 1782

Sir

The abby Raynal in his History of the American Revolution p. 19. Speaking of the Repeal in 1770 of the Act of Parliament which imposed Duties on Glass, Paints, Paper, Tea &c says “on n’en excepta que le Thé encore cette reserve n’eut elle pour objet que de pallier la honte d’abandonner entiérement la Superiorité de la métropole Sur Ses colonies: car ce droit ne fut pas plus exigé que les autres ne l’avoient été.”
With all the Defference that becomes us, to the opinion of an author of such distinguished Talents and Reputation, it is presumed that the true Motive both of the Repeal of the Duties upon other articles and the Exception of that of Tea are here represented in a Light too favourable to the Ministry for the Truth of History. The Repeal was not made, to give Satisfaction to the Colonies, nor the Exception, to palliate the Humiliation of the Nation. A Repeal of the Statute without any Exception, would not have been abandoning the Superiority of the Metropolis.
Nor can it be properly Said that the Duty upon Tea was not exacted, more than the others had been, because all the Duties that upon Tea as well as those upon the other Articles had been exacted. They were not paid, in very large Sums it is true but this was not because the duties were not exacted, but because the Articles were not imported. Upon all the articles which were imported the Duties were both exacted and paid.
The real Motive of the Ministry, for repealing the Duties upon Glass &c was the apparent Impracticability of obtaining them. The Act of Parliament imposing these Duties, was passed in the latter End of the year 1766 or the Beginning of 1767. In 1768, the Ministry Sent over, a new Board of Commissioners of the Customs consisting of five Members, with a Swarm of Subordinate officers, for the express Purpose of overseeing the Collection of the Revenue, and Sent at the Same Time about four Thousand Troops, with the express Purpose of protecting the Board of Commissions and their Subordinate officers in the Collection of the Revennue.

This new Board, and this army for their Body Guards, were a new Phenomenon in America, and convinced all discerning Men of the decided Intentions of the British Ministry to pursue, to the last Extremities, their Plan of a Revenue. The americans held in Detestation the Idea of a Revenue, to be imposed and collected by foreign authority. They held in greater Horror Still a Standing Army, in time of Peace for the Support of any authority much more a foreign Power. Accordingly all these Jealousies and apprehensions, had produced a general Consent, a kind of tacit association, throughout all the Collonies, against the Importation of the Articles upon which the Duties were laid. This association was adopted in Boston and all the maritime Towns of the Massachusetts, in New York, in Philadelphia, in Charlestown and in all the other Collonies. This association was, well observed in all the Collonies, except in the Town of Boston. Here a few Persons, 8 or 10 in Number, corrupted by the favours, and the Hopes of favours from the British Government, added to the Prospect of great Gain and protected as they were in the Town of Boston by an Army had the Effrontery and obstinacy to expose themselves to the universal Hatred of their fellow Citizens, by constantly importing the Taxed articles, against the general association of all america. This occasioned continual Discontent, and quarrells, between the Inhabitants and these Importers, between the Same Inhabitants and the Custom house officers, and the Soldiers. Discontent which finally broke out into an Outrage, on the night of the 5th of March 1770, when a Party of Soldiers fired upon a Crowd of Inhabitants, and killed 5 or 6 upon the Spot and wounded several others. This produced a Whirlwind. All Men, but the few Tories, were determined to deliver the Town of Boston from these Tyrants in red Coats. Accordingly twelve thousand Men assembled every day for near a Week, in the old South Church, opened a negotiation with the Governor and the Commander of the Troops, and obliged both to consent to order both Regiments out of Town to the Barracks upon Castle Island. These were Such Symptoms of War, that the Ministry thought it necessary to retreat for a Time, as they had done before in the affair of the stamp act, and she rather, because the Dispute with Spain about Falkland Islands, happening at that time, they expected a War with the House of Bourbon, and they always knew very well how much soever they may have disguised it, that the Colonists if dissatisfied would not fail to connect themselves with the Ennemies of Britain in Case of War.

It was therefore the fear of War with the Colonies and the House of Bourbon together that induced the English to repeal the Duties upon Glass, &c in 1770, and the Duty upon Tea was left unrepealed, not to avoid the shame of giving up, their authority, but to divide the People in america. They were taught by their Creatures in america, that the People had recourse to a thousand Inventions to supply the Place of the Dutied articles. Glass houses were set agoing to make Glass. Paper Mills were set up. The Entrails of the Mountains were searched for okers to make Paints and Colours. A Thousand Substitutes were invented for Tea and a general association not to use the genuine Indian herb. All these Things together convinced the Ministry that they could not carry their Point but by Some Artifices to deceive and divide the People. They repealed the other Duties and presevd that upon Tea. The Duty upon this, was to be paid upon Landing, would not alarm the Country People, and the attachment to this refreshment was such, that they thought, they could succeed upon this single article, preserve the Principle, and make Use of this as a President upon future occasions. The Event shewed, that they were not wholly mistaken. They did succed in Part in deceivg and dividing the People.
The Merchants of New York were the first to Swallow the Bait, and pretended as the abby Raynal, now pretends that the Duty upon Tea was only preserved, to Save the Dignity of Government and was never intended to be collected. Accordingly they renounced the Non Importation association, as far as it respected, the other articles, and continued it only upon Tea. Their Example was followed, by other Places. This Soon produced full Proof, that the object of the Ministry was Division and Deception, not Reconcillation. Indeed the Continuance of the Board of Commissioners, whose Essence was Revennue, and of the Standing army, in Boston, and in the Castle, whose Single Distinction was Tyrany, had all along convinced the most penetrating and the best Intentioned, that not Peace but deception was the object. But, Soon afterwards, the Permission given to the East India Company, to export their Tea directly to the Colonies, as they did, to Boston New York Philadelphia and Charlestown, their appointment of agents to sell it in those Places, who were Men devoted to the British Ministry, and the determined orders and Measures that followed, soon awakened, all America out of a Delusion, to which even at this late day, the Philosophical and political Historian, has given his Countenance. We have found that the English nation have rather chose to loose thirteen Colonies in­depended and incur a War with France Spain and Holland, rather than not exact in all its vigour the actual Payment of the Duty upon Tea. If they had only waived the actual Collection of the Duties, this War would never have taken Place.
 There was but one wise and honest Part, to take that was to repeal the Statute totally and absolutely, as they had before done their stamp act. The Repeal of the Stamp act, had given perfect Satisfaction, and instead of injuring the superiority of the Metropolis, had produced, an universal disposition, to comply with all the Desires and Requisitions of Great Britain which could be possibly reconciled with the Liberty of the subject, and in particular, a greater disposition than ever to consent to every Regulation of Parliament which could come under, the Denomination of a Regulation of Trade. A total Repeal of the Tea Act, would have had a similar Effect. But the Board of Commissioners, and the army, must have been removed too, in order to restore perfect good Humor. The Board, was very justly associated with the Idea of Corruption, the army with that of Compulsion, and it may be depended on, the americans had too much real Virtue and of the Delicacy and Pride, that is essentially connected with it, to bear with Patience the appearance of a Design to corrupt them or to dragoon them out of their opinions of their rights and their notions of Liberty.

I have the Honour

The Impartiality of History demands, that the real Motives of action Should be developed, and there are two many incontestible Proofs that those of the British Ministry have always been Deception, Division and Seduction, never that of Reconciliation, or Peace.

 I have the Honour to be

